Citation Nr: 0920658	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-11 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 70 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1966 to February 1969.  Service in 
Vietnam is indicated by the evidence of record.  

Procedural history

Service connection for PTSD was granted in a November 1991 RO 
rating decision.  A 10 percent disability rating was 
assigned.

The Veteran filed an increased rating claim on December 10, 
2004.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal of a May 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado (the RO) which continued the assigned 10 percent 
disability rating for service-connected PTSD.  The Veteran 
expressed dissatisfaction with that decision in September 
2005 and requested a review by a Decision Review Officer 
(DRO).  
In a January 2006 rating decision, a DRO assigned a 30 
percent disability rating for PTSD.  The appeal was perfected 
with the submission of the Veteran's substantive appeal (VA 
Form 9) in March 2006.  

In a December 2007 rating decision, the RO assigned a 50 
percent disability rating for PTSD.  In a November 2008 
supplemental statement of the case (SSOC), a DRO assigned a 
70 percent disability rating for PTSD. 

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Denver RO in April 2009.  A transcript of the hearing is 
associated with the Veteran's VA claims folder.  At the April 
2009 hearing, the Veteran submitted evidence directly to the 
Board, accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2008).

In May 2009, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (2008).

Issues not on appeal

In a November 2008 rating decision, the RO granted the 
Veteran's claim for a nonservice-connected pension; continued 
a noncompensable (zero percent) disability rating for 
service-connected malaria; and denied the Veteran's claims 
for entitlement to a total disability rating based on 
individual unemployability (TDIU) and service connection for 
erectile dysfunction, degenerative joint disease of the 
cervical spine, flat feet and migraine headaches.  The 
Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's PTSD is currently manifested by sleep 
impairment, nightmares, isolation, suicidal ideation, 
hypervigilence, exaggerated startle response, intrusive 
thoughts and flashbacks; there is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior; 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation or own name.  

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.   




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
Veteran's service-connected PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9411 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased rating for his service-
connected PTSD, currently evaluated 70 percent disabling.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated December 13, 2004, March 16, 2005 and April 23, 2007, 
including a request for evidence showing "that your service-
connected condition has gotten worse."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
December 2004, March 2005 and April 2007 letters, whereby the 
Veteran was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining "relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA Medical Centers (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration."  With respect to private treatment records, 
the letter informed the Veteran that the VA would make 
reasonable efforts to obtain private or non-Federal medical 
records to include "records from State or local governments, 
private doctors and hospitals, or current or former 
employers."  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
which the Veteran could complete to release private medical 
records to the VA.  

The December 2004, March 2005 and April 2007 letters further 
emphasized:  
"You must give us enough information about your records so 
that we can request them from the person or agency that has 
them.  If the holder of the records declines to give us the 
records or asks for a fee to provide them, we'll notify you 
of the problem.  It's your responsibility to make sure that 
we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter] 

The Board notes that the December 2004, March 2005 and April 
2007 letters specifically requested of the Veteran:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's increased rating claim, 
elements (1), (2) and (3) are not at issue.  As discussed 
above, the Veteran has been provided of notice of what the 
evidence must show to establish an increased rating, thereby 
satisfying Dingess element (4).  With respect to element (5), 
because an increased rating is being denied, the matter of an 
effective date is moot.

In any event, the Veteran received specific notice of the 
Court's decision in Dingess via letters from the RO dated 
March 20, 2006 and November 6, 2007 as well as the above-
mentioned April 2007 letter.

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  See Vazquez-Flores at 43-44.

The Board observes that the Veteran was not informed of the 
relevant law and regulations pertaining to his increased 
rating claim as contemplated in the Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of what was 
necessary to substantiate these claims.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran has submitted specific argument as to how his 
disability had increased in severity and the effect that 
increase had on his employment and daily life.  See, e.g., 
the Veteran's September 2005 notice of disagreement (NOD) 
[stating "I have a lot of problems maintaining work and I 
have had over 30 jobs since coming home from the war due to 
the problems associated with PTSD"].  Accordingly, due to 
the content of the notice given via several VCAA letters and 
the Veteran's actual knowledge of what is required for a 100 
percent disability rating, as demonstrated by his hearing 
testimony, the Board finds that the Veteran has received 
appropriate VCAA notice to include as contemplated by the 
Court in Vazquez-Flores.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has attempted to 
obtain Social Security Administration (SSA) medical records 
and has obtained the Veteran's service treatment records, VA 
outpatient medical records and provided him with several VA 
examinations.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in April 2009 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Assignment of diagnostic code

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  In any 
event, the Veteran has not requested that another diagnostic 
code should be used.  Accordingly, the Board concludes that 
the Veteran is appropriately rated under Diagnostic Code 
9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.	

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). 

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].

Analysis 

The Veteran seeks an increased rating for his service-
connected PTSD, which is currently evaluated 70 percent 
disabling.

Mittleider concerns

In addition to PTSD, for which service connection has been 
established, the Veteran's treatment history indicates an 
additional diagnosis of alcohol and polysubstance abuse, 
which is not currently service-connected.  See, e.g, the May 
2007 and October 2008 VA examination reports.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996).

In the instant case, the October 2008 VA examiner attempted 
to differentiate between the symptomatology associated with 
the Veteran's PTSD and that resulting from his nonservice-
connected alcohol and polysubstance abuse.  However, the 
record indicates that  the Veteran has been sober since 
inpatient treatment in October 2005.  For the purposes of 
this decision, the Board will attribute all of the Veteran's 
recent psychiatric symptoms to his service-connected PTSD.  
However, certain prior events, such as the Veteran's work 
history and the October 2005 hospitalization, were clearly 
impacted by his alcoholism.  This will be discussed where 
appropriate below.

Schedular rating

The Veteran's service-connected PTSD is currently rated 70 
percent disabling.  
The Board has reviewed the evidence in order to determine 
whether the criteria for the assignment of a 100 percent 
disability rating have been met or approximated.

There is no evidence of gross impairment to thought processes 
and communication.  The October 2008 VA examiner indicated 
the Veteran's "cognitive function and communication were not 
impaired"  VA treatment records from September 2007 and 
October 2007 reflect that the Veteran's cognitive skills were 
"grossly intact" and that his speech was normal.  Further, 
a January 2005 VA examiner noted that the Veteran speech was 
"goal-directed manner" in a "normal rate and volume" and 
that "cause and effect thinking is intact."  

The May 2007 VA examiner noted that the Veteran's "thought 
processes and communication are impaired by difficulties with 
short-term memory and concentration"; however, such problems 
are specifically contemplated in the criteria for lower (30 
percent and 50 percent) schedular ratings.  Accordingly, 
gross impairment to thought processes and communication has 
not been demonstrated.  

There is also no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  The 
Veteran specifically denied hallucinations and delusions 
during the January 2005, May 2007 and October 2008 VA 
examinations.  No inappropriate behavior was noted at the 
January 2005 and May 2007 VA examinations and was 
specifically noted as not being demonstrated since the 
Veteran's May 2007 VA examination in the report of the 
October 2008 VA examination.  

As for being in persistent danger of hurting himself or 
others, the Veteran reportedly had threatened suicide in 2005 
and attempted suicide in 2007.  Since then, he has denied any 
current suicidal or homicidal ideation, plans, or intents 
during mental status evaluations.  However, he has reported 
suicide ideation on admission for hospitalization; 
consequently, he was classified as a high-risk in-patient.  
See a September 2007 VA Mental Health Admission note.  
Therefore, the evidence shows that the Veteran is in 
persistent danger of hurting himself or others.

With regard to an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
hygiene, the Veteran lives by himself and watches his 
granddaughter two to three times per week.  The October 2008 
VA examiner reported that the Veteran cooks for himself, 
attends parties and anniversaries at public places such as 
restaurants and was "able to maintain all activities of 
daily living including personal hygiene".  

The claims folder is negative for any evidence that the 
Veteran's hygiene has been neglected in any way.  
Specifically, the May 2007 and October 2008 VA examiners 
described the Veteran as "neatly groomed".  Thus, the 
evidence shows that an intermittent inability to perform 
activities of daily living, including maintenance of minimal 
hygiene has not been demonstrated.

Concerning disorientation to time or place, the Board notes 
that the January 2005, May 2007 and October 2008 VA 
examination reports all described the Veteran as being 
oriented to time, place and person.  The claims folder is 
negative for evidence that the Veteran has been disoriented 
to time or place.  

With regard to memory loss for the names of close relatives 
or the Veteran's own name, the Veteran's memory was described 
as "poor" in the May 2007 VA examination report.  However, 
the claims folder is negative for any evidence that the 
Veteran cannot remember his own name or the names of close 
relatives.  As was noted above, mild memory loss is 
specifically contemplated in the criteria for lower 
disability ratings; profound memory loss consistent with the 
criteria for the assignment of a 100 percent disability 
rating has not been demonstrated.  

The Veteran's lowest GAF scores of record were 30 upon 
admission to inpatient treatment in October 2005 and 20 upon 
admission to inpatient treatment in September 2007.  However, 
after inpatient treatment was provided, the Veteran's GAF 
scores were noted to have increased to 50 in December 2005 
and 60 in October 2007.   The Veteran was assigned GAF scores 
of 60, 52 and 51 at the January 2005, May 2007 and October 
2008 VA examinations, respectively.  Although a GAF score 
alone is not a basis for assigning a disability rating, these 
scores are consistent with findings such of moderate to 
severe symptoms such as flat affect, occasional panic attacks 
and serious impairment in social and occupational functioning 
(e.g., no friends, unable to keep a job).  The Veteran's GAF 
scores appear to be congruent with the assigned 70 percent 
disability rating.  

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified any other aspects of the Veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
Veteran and his representative have pointed to no such 
pathology.

After having carefully considered the matter, the Board 
believes that only one of the criteria for a 100 percent 
rating (persistent danger of hurting himself or others) has 
arguably been met.  A review of the evidence clearly 
indicates that symptomatology associated with the Veteran's 
PTSD most closely approximates that associated with the 
currently assigned 70 percent evaluation.  See 38 C.F.R. 
§ 4.7 (2008).  
An increased schedular rating is therefore denied.  



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran filed a formal claim for an increased disability 
rating for his service-connected PTSD on December 10, 2004.  
The appropriate time period for Board consideration pursuant 
to Hart, supra, would be one year prior to the Veteran's 
claim, or December 10, 2003, to the present.  

The RO has in fact assigned staged ratings, rating the 
Veteran's PTSD 30 percent disabling from August 24, 2004; 50 
percent disabling from May 9, 2007; and 70 percent disabling 
from November 1, 2007.  [The RO also assigned temporary total 
(100 percent) disability ratings based on periods of 
hospitalization from October 27, 2005 to December 23, 2005 
and from September 24, 2007 to October 31, 2007.  
See 38 C.F.R. § 4.29 (2008).]  

The record indicates that May 2007 VA examination was the 
first time that the Veteran demonstrated PTSD symptomatology 
which met the criteria for an increased disability rating of 
50 percent under Diagnostic Code 9411.  The May 2007 VA 
examiner's assessment was that the Veteran demonstrated an 
abnormally low memory level and impaired abstract thinking.  
Such pathology had not been demonstrated in previous reports.  
While the Veteran evidenced disturbances of mood and 
motivation and difficulty establishing effective work and 
social relationships prior to the May 2007 VA examination, 
these were only two of several criteria necessary for 
assignment of a 50 percent rating.  Crucially, there was no 
competent evidence of flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks more than 
once per week, difficulty understanding complex commands, 
impairment or short-and long-term memory, impaired judgment 
or impaired abstract thinking during the during the January 
2005 VA examination or the October 2005 VA Psychiatry and 
Physical examination upon admittance for inpatient treatment.  
Moreover, the recorded GAF scores over this period, ranging 
from 55-60, are indicative of moderate symptoms.

Upon review of the evidence, the Board finds that the 50 
percent disability rating was properly assigned from May 9, 
2007, as it was on that date that it was factually 
ascertainable that an increase in disability occurred.  See 
38 C.F.R. § 3.400(o) (2008).  Prior to that date, a 30 
percent rating was properly assigned. 

The record on appeal further indicates that the Veteran's 
admission to VA inpatient treatment in September 2007 was the 
first time it was ascertainable that he demonstrated PTSD 
symptomatology which met the criteria for an increased 
disability rating of 70 percent under Diagnostic Code 9411.  
Specifically, there is evidence that the Veteran demonstrated 
impaired impulse control when he attempted suicide in 
September 2007.  See the September 2007 VA Mental Health 
Admission Note.  

The record contains no evidence dated prior to September 23, 
2007, to include January 2005 and May 2007 VA examination 
reports, which allows for higher than a 50 percent disability 
rating.  Specifically, although the Veteran evidenced 
suicidal ideation, evidence of an inability to establish and 
maintain effective relationships and difficulty in adapting 
to stressful circumstances during this time period, these 
were only three of several criteria necessary for assignment 
of a 70 percent rating.  Significantly, there was no evidence 
of obsessional rituals which interfere with routine 
activities and his speech was of normal rate and rhythm 
during the January 2005 and May 2007 VA examinations.  There 
was no evidence of near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively.  There was also no evidence 
whatsoever of impaired impulse control or spatial 
disorientation.  

Crucially, unlike the above-referenced September 2007 VA 
Mental Health Admission Note, there was no reported 
impairment of impulse control and the Veteran had not acted 
upon any suicidal ideation.  Moreover, the recorded GAF 
scores over this period, ranging from 50-60, are indicative 
of moderate symptoms.

Accordingly, the Board finds that the 70 percent disability 
rating was properly assigned from November 1, 2007 [taking 
into consideration that a temporary total rating has been 
assigned from the date of admission in September 2007 through 
October 31, 2007]. 

In short, the 50 percent rating was correctly assigned as of 
May 9, 2007, and the 70 percent disabling rating was 
correctly assigned from November 1, 2007.  

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  This matter was considered by the RO in the 
December 2007 statement of the case (SOC); accordingly, the 
Board will consider it as well.  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veterans 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected PTSD.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the 
ratings schedule would not be appropriate.  In fact, as 
discussed in detail above, the symptomatology of the 
Veteran's disability is specifically contemplated under the 
appropriate ratings criteria.  Accordingly, the Board finds 
that the Veteran's disability picture has been contemplated 
by the ratings schedule.  

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  With respect to frequent 
hospitalizations, the evidence reflects that the Veteran was 
hospitalized twice during the appeal period, from October 27, 
2005 to December 21, 2005 and again from September 24, 2007 
to October 31, 2007.  However, the Board observes that the 
first period of hospitalization was chiefly for the Veteran's 
alcohol dependence.  In any event, the Board does not believe 
that two periods of hospitalization are "frequent".  

With respect to employment, the Veteran claims to have held 
30 jobs since service and that he finds it difficult to 
retain steady employment.  See the Veteran's September 2005 
NOD.  While the Veteran's employment is certainly made 
difficult by his PTSD symptomatology, there is nothing in the 
record indicating that the Veteran's PTSD alone creates any 
unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  In fact, the Veteran reported that he lost many 
jobs because he "couldn't remain sober."  See a November 
2005 VA Psychosocial Assessment.  Further, the October 2008 
VA examiner noted that the Veteran had a long history of 
alcohol abuse which interfered with stable employment, but 
that the Veteran could work in a special setting where he 
would have minimal contact with the public and loose 
supervision.  See the October 2008 VA examination report.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 70 
percent is not warranted for the Veteran's service-connected 
PTSD.  The benefit sought on appeal is accordingly denied




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating for service-
connected PTSD is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


